                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ALFRED DOLO,                                  )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       No.:   2:18-CV-209-TAV-MCLC
                                              )
WASHINGTON COUNTY                             )
DETENTION CENTER,                             )
BRETT BUTLER, and                             )
JAMES HARDIN,                                 )
                                              )
              Defendants.                     )


                             MEMORANDUM AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983

[Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. For the reasons set

forth below, Plaintiff’s motion for leave to proceed in forma pauperis [Id.] will be

GRANTED, Defendant Washington County Detention Center will be DISMISSED, and

Plaintiff will have thirty days from the date of entry of this order to return service packets

for Defendants Butler and Hardin.

I.     MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       It appears from the motion for leave to proceed in forma pauperis [Id.] that Plaintiff

lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

§ 1915, this motion [Id.] will be GRANTED.

       Because Plaintiff is an inmate in the Washington County Detention Center, he will

be ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust
account will be directed to submit to the Clerk, U.S. District Court, 900 Georgia Avenue,

Room 309, Chattanooga, Tennessee 37402, as an initial partial payment, whichever is the

greater of: (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate

trust account; or (b) twenty percent (20%) of the average monthly balance in his inmate

trust account for the six-month period preceding the filing of the complaint. 28 U.S.C. §

1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account is

directed to submit twenty percent (20%) of Plaintiff’s preceding monthly income (or

income credited to Plaintiff’s trust account for the preceding month), but only when such

monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28

U.S.C. § 1915(b)(2).

       The Clerk will be DIRECTED to send a copy of this Memorandum and Order to

the Sheriff of Washington County to ensure that the custodian of Plaintiff’s inmate trust

account complies with that portion of the Prison Litigation Reform Act relating to payment

of the filing fee.     The Clerk will also be DIRECTED to forward a copy of this

memorandum and order to the Court’s financial deputy.

       Under the PLRA, district courts must screen prisoner complaints and sua sponte

dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A);

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v.

                                             2
Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28

U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

to survive an initial review under the PLRA, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Black v.

Barberton Citizens Hosp., 134 F.3d 1265, 1267 (6th Cir. 1998); O’Brien v. City of Grand

Rapids, 23 F.3d 990, 995 (6th Cir. 1994); Russo v. City of Cincinnati, 953 F.2d 1036, 1042

(6th Cir. 1992); see also Braley v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990)

(stating that “Section 1983 does not itself create any constitutional rights; it creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

                                               3
II.      ALLEGATIONS OF THE COMPLAINT

         Plaintiff alleges that Defendants Butler and Hardin and other unnamed correctional

officers used excessive force against him while he was handcuffed [Doc. 2 p. 4]. Plaintiff

has sued Defendants Butler, Hardin, and the Washington County Detention Center [Id. at

1, 3].

III.     ANALYSIS

         First, although Plaintiff named the Washington County Detention Center as a

Defendant in this matter, it is not an entity that may be sued under § 1983. See Marbry v.

Corr. Med. Serv., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding

that “the Shelby County Jail is not an entity subject to suit under §1983”) (citing Rhodes v.

McDannel, 945 F.2d 117, 120 (6th Cir. 1991)); Cage v. Kent Cty. Corr. Facility, No. 96-

1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating that “[t]he district court also

properly found that the jail facility named as a defendant was not an entity subject to suit

under § 1983”). Further, even if the Court liberally construes Plaintiff’s complaint as

against Washington County, Plaintiff has not set forth any allegations from which the Court

can plausibly infer that any Washington County custom or policy caused the alleged

violations of Plaintiff’s constitutional rights. Monell v. Dep’t of Soc. Servs, 436 U.S. 658,

691 (1978) (holding that a government can only be liable where its official policy causes

the constitutional rights violation). Accordingly, the Washington County Detention Center

will be DISMISSED.




                                              4
IV.    CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       2.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit

the filing fee to the Clerk in the manner set forth above;

       3.     The Clerk is DIRECTED to send a copy of this memorandum and order to

the Sheriff of Washington County and the Court’s financial deputy;

       4.     The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank

summons and USM 285 form) for Defendants Butler and Hardin;

       5.     Plaintiff is ORDERED to complete the service packets and return them to

the Clerk’s Office within thirty (30) days of entry of this memorandum and order. At that

time, the summonses will be signed and sealed by the Clerk and forwarded to the U.S.

Marshal for service. Fed. R. Civ. P. 4;

       6.     Plaintiff is NOTIFIED that failure to return the completed service packets

within the time required may result in dismissal of this action for want of prosecution

and/or failure to follow Court orders;

       7.     Defendants shall answer or otherwise respond to the complaint and within

twenty-one (21) days from the date of service. If Defendants fail to timely respond to the

complaint, any such failure may result in entry of judgment by default; and

       8.     Plaintiff is ORDERED to immediately inform the Court and Defendants or

their counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it

                                              5
is the duty of a pro se party to promptly notify the Clerk and the other parties to the

proceedings of any change in his or her address, to monitor the progress of the case, and to

prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a

correct address to this Court within fourteen days of any change in address may result in

the dismissal of this action.

       ENTER:


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             6
